TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00119-CR


Joe Ybarra, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NO. 00-372-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Joe Ybarra seeks to appeal from a judgment of conviction for felony driving while
intoxicated.  The district court has certified, and the record confirms, that this is a plea bargain case
and Ybarra has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The State's motion to dismiss
is granted and the appeal is dismissed.  See id. rule 25.2(d).


  
				Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed for Want of Jurisdiction
Filed:   April 3, 2003
Do Not Publish